DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to an amendment filed 11/18/2021. 

	Claims 1, 2, 5-10, 12-16 and 19-23 are pending. 

The instant application claims priority to US provisional 62/409,228 filed 10/17/2016. 

Information Disclosure Statement
An IDS filed 1/13/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. Duplicate references have been crossed off. Several documents under Foreign Patent Documents have not been considered and have been crossed out as these publications are not in English nor are they accompanied by an explanation of the relevance, “as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided (See MPEP §  609.05).  Other documents under Foreign Patent Documents have been considered only on the basis of the provided English abstracts and nothing in the abstracts suggests that the references themselves anticipate or render obvious the instant claims. 

Election/Restrictions
Claims 1, 2, 5-10, 12 and 19-23 are allowable. The restriction requirement between Groups I-II, as set forth in the Office action mailed on 1/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/16/2020 is partially withdrawn.  Claims 13-16, directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 8. (Currently Amended) The nucleic acid molecule of claim 7, wherein the alphavirus belongs to the VEEV/EEEV (Venezuelan equine encephalitis virus/ Eastern equine encephalitis virus) group, or the SF (Semliki Forest) group, or the SIN (Sindbis) group.

9. (Original) The nucleic acid molecule of claim 8, wherein the alphavirus is VEEV 

Conclusion
The claims are renumbered in the following order: 1, 2, 5, 6, 21, 7, 8, 9, 10, 12, 20, 19, 22, 23, 13, 14, 15, 16. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA MARVICH/            Primary Examiner, Art Unit 1633